[Cite as State v. Bryant, 2020-Ohio-4859.]


                                        COURT OF APPEALS
                                     RICHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                   :       Hon. John W. Wise, J.
                                             :       Hon. Earle E. Wise, Jr., J.
-vs-                                         :
                                             :
BRANDON NELSON BRYANT                        :       Case No. 2020-CA-0043
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Court of Common
                                                     Pleas, Case No. 2017-CR-0208




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    October 8, 2020




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOSEPH C. SNYDER                                     BRANDON N. BYRANT, PRO SE
38 South Park Street                                 Inmate No. A701-546
Mansfield, OH 44902                                  Northeast Ohio Correctional Institution
                                                     2240 Hubbard Road
                                                     Youngstown, OH 44505
Richland County, Case No. 2020-CA-0043                                                      2



Wise, Earle, J.

       {¶ 1} Defendant-Appellant, Brandon Nelson Bryant, appeals the April 15, 2020

judgment entry of the Court of Common Pleas of Richland County, Ohio, overruling his

motion for leave to file a petition for postconviction relief. Plaintiff-Appellee is the state

of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On April 6, 2017, the Richland County Grand Jury indicted appellant on

one count of rape in violation of R.C. 2907.02, two counts of kidnapping in violation of

R.C. 2905.01, two counts of felonious assault in violation of R.C. 2903.11, one count of

attempted rape in violation of R.C. 2907.02 and 2923.02, one count of abduction in

violation of R.C. 2905.02, one count of sexual battery in violation of R.C. 2907.03, one

count of attempted sexual battery in violation of R.C. 2907.03 and 2923.02, and one

count of domestic violence in violation of R.C. 2919.25.

       {¶ 3} On August 14, 2017, appellant pled guilty to an amended count of gross

sexual imposition in violation of R.C. 2907.05, one of the felonious assault counts, and

the abduction count. By judgment entry filed August 16, 2017, the trial court sentenced

appellant to an aggregate term of seven years in prison.

       {¶ 4} On February 7, 2020, appellant filed a motion for leave to file a petition to

vacate or set aside judgment of conviction or sentence, claiming the arresting complaint

filed on January 30, 2017, lacked probable cause. Appellant also argued ineffective

assistance of counsel on the issue of the complaint. By judgment entry filed April 15,

2020, the trial court overruled the motion, finding any alleged deficiencies in the

complaint were rendered harmless by the subsequent issuance of the indictment.
Richland County, Case No. 2020-CA-0043                                                      3


       {¶ 5} Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                              I

       {¶ 6} "THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DENIED MR.

BRYANT'S POST-CONVICTION PETITION IN VIOLATION OF THE FOURTH, FIFTH,

SIXTH,      AND   FOURTEENTH          AMENDMENTS          TO    THE     UNITED      STATES

CONSTITUTION.

                                              II

       {¶ 7} "THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT FAILED TO

DETERMINE WHETHER THERE WAS JUST CAUSE FOR DELAY BEFORE

DENYING MR. BRYANT'S POST-CONVICTION PETITION VIOLATING HIS 14TH

AMENDMENT RIGHT OF THE UNITED STATES CONSTITUTION."

                                              I

       {¶ 8} In his first assignment of error, appellant claims the trial court abused its

discretion in overruling his motion for leave to file a petition for postconviction relief. We

disagree.

       {¶ 9} In his motion requesting leave, appellant claimed his arresting complaint

lacked probable cause and his trial counsel was ineffective for failing to challenge the

complaint.

       {¶ 10} In its April 5, 2020 judgment entry overruling appellant's motion for leave,

the trial court stated, "[a]ny error that occurs in the complaint or in failing to file a

complaint is rendered harmless once the grand jury charges the Defendant by
Richland County, Case No. 2020-CA-0043                                                        4


indictment." Because an indictment was filed in this case, "any alleged deficiencies in

prior complaints were rendered harmless by the issuance of an indictment in this case."

       {¶ 11} In support of its decision, the trial court cited this court's opinion in State v.

Dave, 5th Dist. Stark No. 2008-CA-00111, 2008-Ohio-5890. In Dave, the defendant

pled guilty pursuant to a negotiated plea. He then challenged the validity of the original

charging complaint via a petition for postconviction relief. The trial court denied the

petition. This court affirmed the decision, finding the following at ¶ 22:



              Appellant's conviction, pursuant to the negotiated plea agreement

       was validly based upon charges set forth in the indictment. Appellant was

       not prosecuted on the initial complaint filed in Canton Municipal Court.

       Rather, appellant was prosecuted pursuant to an indictment issued on

       February 11, 1999, by the Stark County Grand Jury. Even if the complaint

       were invalid, it serves as no more than a nullity. See, State v. Martin,

       Lawrence App. No. 01 CA24, 2002-Ohio-6140, (holding, any alleged

       errors contained in the complaint are harmless and irrelevant as to

       appellant's convictions based on the grand jury indictment.) As a result

       there was no reason for counsel to raise any objection to the initial

       complaint.



       {¶ 12} We adopt the same reasoning in this case.                Appellant herein was

prosecuted pursuant to an indictment and he pled guilty to charges included therein.
Richland County, Case No. 2020-CA-0043                                                   5


Any deficiencies in the arresting complaint, if they exist, are harmless. There was no

reason for defense counsel to challenge the complaint.

       {¶ 13} Upon review, we find the trial court did not abuse its discretion in denying

appellant's motion for leave to file a petition for postconviction relief.

       {¶ 14} Assignment of Error I is denied.

                                               II

       {¶ 15} In his second assignment of error, appellant claims the trial court abused

its discretion in failing to determine whether there was just cause for delay before

denying the motion. We disagree.

       {¶ 16} It is undisputed that appellant's petition for postconviction relief would be

untimely under R.C. 2953.23(A)(1). The trial court did not consider the untimeliness of

the petition because it found the arguments advanced by appellant to lack merit. As

discussed above, we agree with this decision.

       {¶ 17} Upon review, we find the trial court did not abuse its discretion in not

determining the issue of just cause for delay.

       {¶ 18} The judgment of the Court of Common Pleas of Richland County, Ohio is

hereby affirmed.

By Wise, Earle, J.

Hoffman, P.J. and

Wise, John, J. concur.



EEW/db